OPINION — AG — (1) THE COURT CLERK IS REQUIRED TO RETAIN A MARRIAGE LICENSE ONLY WHEN CONSENT OF THE PARENT OR GUARDIAN OF AN UNDER AGE APPLICANT FOR THE LICENSE HAS NOT BEEN GIVEN IN THE PRESENCE OF THE ISSUING AUTHORITY, AND (2) WHEN THE MARRIAGE LICENSE IS RETAINED BY THE COURT CLERK, HE SHOULD CHARGE, FOR A CERTIFIED COPY THEREOF, THE SAME FEE HE CHARGES FOR OTHER CERTIFIED COPIES OF RECORDS OF HIS OFFICE, AND (3) ALL APPLICANTS FOR A MARRIAGE LICENSE, REGARDLESS OF AGE, ARE REQUIRED TO SUBMIT, TO THE CLERK, PROOF OF AGE, SUCH AS BIRTH CERTIFICATE OR OTHER INSTRUMENT SPECIFIED IN HOUSE BILL NO. 688, SECT. 5, AND (4) THE USUAL METHOD OF COMPUTING TIME, EXCLUDING THE FIRST DAY AND COUNTING THE LAST, APPLIED TO THE THREE(3) DAY WAITING PERIOD FOR MARRIAGE LICENSE APPLICANT WHO ARE UNDER THE LEGAL AGE. 12 O.S.H. 73, 43 O.S.H. 3, 43 O.S.H. 5, 43 O.S.H. 9 (J. H. JOHNSON)